IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN I)IVISION

JIMMY ROSS,
Plaintiff,

v. No. 18-CV-4200
THE UNIVERSITY OF CHICAGO, an
lllinois Corporation, UCHICAGO
ARGONNEJ LLC, Fire Chiet` GEORGE
HYLAND, individually and in his Official
Capacity, and Firernan RICHARD KARA,
individually and in his Official Capacity,

Jeffrey T. Gilbert
Magistrate Judge

Defendants.

MEMORANDUM OPINION AND ORDER

Plaintiff Jimmy Ross (“Ross”) has sued Defendants University of Chicago (“University of
Chicago”), UChicago Argonne, LLC (“UChicago Argonne”), and Fire Chief George Hyland
(“Hyland”) and Firefighter Richard Kara (“Kara”), individually and in their official capacities
Ross alleges causes of action under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42
U.S.C. §§ 2000e et seq., the Age Discrirnination in Employment Act of 1967 (“ADEA”), 29 U.S.C.
§ 621 et seq., the Illinois Human Rights Act (“IHRA”), 775 ILCS 5/1-101 et seq., and under Illinois
common law. Ross alleges Defendants discriminated against him based on his race and age,
subjected him to a hostile work environment, and retaliated against him after he reported incidents
of discrimination internally Ross also has sued Kara for intentional infliction of emotional distress
(“IIED”) and UChicago Argonne for negligent retention and on a respondeat superior theory.

Pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, the parties have consented to the

jurisdiction of a United States Magistrate Judge for all proceedings, including entry of final

judgment See [ECF No. 21 .] This matter is before the Court on Defendant University of Chicago’s
Motion to Dismiss for Failure to State a Claim [ECF No. 12] and Defendants UChicago Argonne’s
and Hyland’s Motion to Dismiss for Failure to State a Claim [ECF No. 16] both pursuant to Federal
Rule of Civil Procedure 12(b)(6). For the reasons set forth below, Defendant University of
Chicago’s Motion to Dismiss [ECF No. 12] is granted without prejudice and Defendants UChicago
Argonne’s and I`-lyland’s Motion to Dismiss [ECF No. 16] is granted without prejudice If he
wishes to do so, Plaintiff` is given leave to file an amended complaint within the next 45 days, or
by January 25, 2019, but only if he can do so consistent with this l\/Iemorandum Opinion and Order.
I. BACKGROUND

The following facts are taken from Ross’s complaint See [ECF No. 1] (hereafter cited as
“Compl. 11 _”).l Ross is currently employed by UChicago Argonne in its fire department as a
battalion chief. (Compl. ‘|Hl 18, 20.) Ross began working for UChicago Argonne in February of
1997 as a firefighter and was promoted to battalion chief in February of 2010. (Compl. 1111 18, 20.)
Ross is the only African-American employee of UChicago Argonne’s fire department out of
twenty-six employees (Compl. 11 21 .)

ln 2013, firefighter Kara began treating Ross inappropriately by making racial comments
and at one point hanging a black-faced puppet in Ross’s locker. (Compl. jj 25.) Ross immediately
reported Kara’s actions to the human resources department and Kara was given a five-shift
suspension and two-year probation. (Compl. jj 26.) Following Kara’s discipline, then Fire Chief

Patterson promised Ross that Kara would never work on Ross’s shift. (Compl. 1| 27.) ln addition,

 

‘ These facts are taken as true in the context of Defendants’ Motions to Dismiss. Reyno!ds v. CB Spor£s
Bar, !nc., 623 F.3d 1 143, l 146 (7th Cir. 2010) (Holding that in evaluating a complaint’s sufficiency, “we
construe it in the light most favorable to the nonmoving party, accept well-pleaded facts as true, and draw
all inferences in [the party’s] favor.”)

Patterson ordered that if Kara wished to swap shifts with another firefighter, he had to receive
explicit authorization from the Fire Chief. (Compl. jj 28.)

In 2016, Patterson retired, and Hyland was appointed as the new Fire Chief. (Compl. jj 30.)
ln February 2017, approximately ten months after Hyland’s promotion, Kara effectuated a trade
onto one of Ross’s shifts and said to him, “let the games begin." (Compl. jj 31 ,) Kara has continued
to harass Ross and trade shifts to ensure that he is on Ross’s shift. (Compl. jj 32). ln l\/Iarch 2017,
Hyland advised Ross that he would support Ross’s decision to deny Kara’s trades onto his shifts
in light of the seriousness of the 2013 incident. (Compl. jj 33.) Since their conversation in March
2017, however, Hyland has taken no action to prevent Kara from trading onto Ross’s shifts.
(Compl. jj 35.)

In or around March 2017, Kara accused Ross of not ordering the Maltese Cross for his
Class A uniform even though the order had been placed and none of the firefighters had received
their crosses yet. (Compl. jj 36.) In August 2017, Ross denied a request by Kara to trade shifts that
would have resulted in Kara working on Ross’s shift. (Compl. jj 37.) UChicago Argonne’s
operational bulletin, “Gen~3,” outlines the process for fire department personnel to voluntarily
exchange scheduled work time. (Compl. jj 29.) Any changes in an employee’s scheduled work
time are to be approved or disapproved by the officer-in-charge. (Compl. jj 29.) Hyland
subsequently advised Ross that his desire not to work with Kara was not a sufficient operational
reason to deny a shift trade request and told Ross that he was not authorized to deny trade requests
unless there was a legitimate operational reason for the denial. (Compl. jj 37.) Ross feels threatened
by Kara when he works with him. (Compl. jj 38.)

Ross has been using his sick time to avoid working the same shift as Kara. (Compl. jj 38.)

As of January l, 2018, Ross had lost 120 hours of sick time to avoid working with Kara. (Id.)

Hyland warned Ross in December of 20 1 7 that if he continued using his sick time to avoid working
with Kara, he would receive “corrective action.” (Compl. jj 39.) On April 7, 2018 Hyland accused
Ross of not entering payroll for two firefighters and advised Ross that he was no longer responsible
for personnel lockers or firefighter’s clothing and gear. (Compl. jj40.) Since the inception of these
events, Ross has been diagnosed with hypertension, insomnia, and anxiety. (Compl. jj 41 .)

In Counts l and V of his complaint, Ross alleges that Defendants engaged in racial
discrimination and subjected him to a hostile work environment in violation of Title VII and the
lHRA. ln Counts 11 and VI, Ross alleges the Defendants retaliated against him for filing internal
complaints and memoranda about the discrimination in violation of Title VII and the IHRA. ln
Counts 111 and VII, Ross alleges that Defendants engaged in age discrimination in violation of the
ADEA and the IHRA. ln Count lV, Ross brings a claim of intentional infliction of emotional
distress against Kara claiming a violation of lllinois common law. In Count VIII, Ross brings a
claim of negligent retention against UChicago Argonne for retaining Kara as its employee in
violation of lllinois common law. Finally, in Count lX, Ross brings a claim against UChicago
Argonne under the theory of respondeat superior based on Kara’s and Hyland’s actions.

II. LEGAL STANDARD

A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) challenges the
sufficiency ofthe complaint, not its merits. FED. R. ClV. P. 12(B)(6); Gibson v. Cin ofChicago,
910 F.3d 1510, 1520 (7th Cir. 1990). In ruling on a Rule 12(b)(6) motion, a court must accept as
true all well-pleaded facts in the plaintiffs complaint and draw all reasonable inferences from
those facts in the plaintiffs favor. Anchor Bank, FSB v. liojer, 549 F.3d 6l 0, 614 (7th Cir. 201 1).
To survive a motion to dismiss, the complaint must provide the defendant with fair notice of the

basis of the claims set forth in the complaint, and those claims must be facially plausiblel Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); See also BellAtf. Corp. v. Twomb[y, 550 U.S. 544, 555 (2007).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
U.S. at 678. Plausibility, however, “demands more than an unadorned, the-defendant-unlawfully-
harmed-me accusation.” Id. at 662. Mere “labels and conclusions” or a “formulaic recitation of
the elements of a cause of action” are insufficientl Id. A plaintiff must allege “factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id.
III. ANALYSIS

I. Defendant University of Chicago’s Motion to Dismiss

On August 17, 2018, University of Chicago filed a motion to dismiss for failure to state a
claim upon which relief can be granted [ECF No. 12]. The briefing schedule set on that motion
required Ross to file a response by September 19, 2018. [ECF No. 20]. Ross did not respond to
University of Chicago’s motion to dismiss. Ross’s failure to respond to the motion to dismiss is a
sufficient reason for a court to grant the motion. See Brown v. Compass Group, 2012 WL 1231064,
at *l (N.D. 111. 2012) (“A plaintiff s failure to respond to a defendant’s motion to dismiss therefore
provides grounds for granting the motion.”), quoting Alioto v. Town ofLisbon, 651 F.3d 715, 719
(7th Cir. 201 1) (holding that “as to defendants’ motion to dismiss the complaint, [Plaintiffj waived
his right to contest the dismissal by failing to oppose the motions.”)

While Ross’s failure to respond to University of Chicago’s motion to dismiss is a sufficient
reason to grant that motion, the motion also is granted because University of Chicago is correct

that Ross’s complaint fails to state a claim against it. As a prerequisite to filing an employment

discrimination suit in federal court, a plaintiff must first present his claim to the EEOC.2 See
Johnson v. A & R Sec. Servs., lnc., 2012 WL 3023408, at *2 (N.D. 111. 2012) (“it is a basic principle
of employment discrimination law that a plaintiff may not sue a defendant in federal court unless
she has first presented her claim to the EEOC.”) In general, a plaintiff may only bring a claim
against a defendant named in his EEOC charge. See 42 U.S.C. § 2000e-5(f)(1) (“A civil action
may be brought against the respondent named in the charge.”)

Ross’s claim against University of Chicago fails at Exhihit A to his complaint. Ross’s filing
with the Illinois Department of Human Rights (“IDHR”) and the EEOC names “Argonne National
Laboratory” as Ross’s employer. Compl. [ECF No. 1] at Ex. A. (hereinafter “Ex. A”). It does not
name University of Chicago. As Ross did not name University of Chicago in his EEOC charge nor
allege it was his employer, University of Chicago is not a proper defendant to Ross’s claims. This
dooms Ross’s Title Vll claim. Title VII only allows a party to bring a civil action against the
respondent named in the charge. See 42 U.S.C. § 2000e-5(f)(1)). Ross’s IHRA charge clearly
names Argonne National Laboratory, a governmental entity that operates a lab in conjunction with
UChicago Argonne, LLC, as his employer. As such, University of Chicago was not given proper
notice of Ross’s filing.

Ross alleges in a conclusory way that University of Chicago “operates Argonne National
Laboratory through its affiliate UChicago Argonne, LLC, and under contract with the U.S.

Department of Energy.” (Compl. jj 9.) But Ross’s complaint contains no factual allegation that

 

2 The Court notes that Illinois courts apply the federal Titlc VII and ADEA framework to IHRA claims and
therefore addresses these claims together. Volling v. Kzrrtz Pammedr`c Servs., Inc., 840 F.3d 378, 383 (7th
Cir. 2016); Zaderaka v. IH. Hnman Rights Comm ’n, 131 Ill. 2d 172, 178 (1|1. 1989). ln addition, when Ross
filed with the Illinois Department of Human Rights, the IDHR automatically cross-files with the EEOC.
See Illinois Department of Human Rights, Complaint Process,
https://www2.illinois.gov/dhr/FilingaCharge/pages/federal_agencies_ancl_courts.aspx (last visited Oct. 18,
2018). Therefore, the Court will address the EEOC charge as it is identical to the IHRA charge.

6

University of Chicago, as an employer or otherwise, took any action against him. Title Vll defines
an “employer” as “a person engaged in an industry affecting commerce who has fifteen or more
employees . . . and any agent of such a person[.]” Wi!lr`anis v. chning, 72 F.3d 552, 553 n. l (7th
Cir. 1995).3 While Title Vll’s definition of employer is broad, Ross still must allege facts to show
that he was employed by University of Chicago. See Mary`an v. Univ. ofChf., 2018 WL 3463272,
at *7 (N.D. Ill. 2018) (citing Tamayo v. Bfagojevz'ch, 526 F.3d 1074, 1087-89 (7th Cir, 2008)
(dismissing a claim against defendant where the complaint contained no allegations that the
defendant had control over any relevant aspects of the plaintiffs employment); Gumy v. Exelon
Corp., 2014 WL 5622987, at *2 (N.D. 111. 2014) (finding that “[w]hen a person works for a
subsidiary corporation, any affiliates or parent corporations generally cannot be held liable for
employment discrimination.”) As Ross has not alleged that University of Chicago was his
employer, had control over any relevant aspects of his work, or was anything more than an affiliate
of UChicago Argonne, LLC, Ross’s complaint against the University of Chicago must be
dismissed.

II. Defendants UChicago Argonne, LLC’s and Fire Chief Hyland’s Motion to
Dismiss

A. Counts I and V (Racial Discrimination and Hostile Work Environment)
(1) Hostile Work Environment
To state a hostile environment claim under Title VII or the IHRA, Plaintiff must allege
that: (1) he was subject to unwelcome harassment; (2) the harassment was based on his race; (3)

the harassment unreasonably interfered with his work performance; and, (4) there is a basis for

 

3 The Court need not discuss the ADEA’s definition of employer as “Title VII, the ADA, and the Age
Discrimination in Employment Act (“ADEA”) use virtually the same definition or ‘employer,’ and that
[c]ourts routinely apply arguments regarding individual liability to all three statutes interchangeably.”
Wflliams v. Banm`ng, 72 F.3d 552, 554 n. 1 (7th Cir. 1995) (Citing U.S. E.E.O.C. v. AIC Sec. Investr'gations,
Ltd., 55 F.3d 1276, 1279-80 (7th Cir. 1995).

employer liability. Hrobowskr` v. Worfhingron S!eel Co., 358 F.3d 473, 476 (7th Cir. 2004). To
sustain a claim, a plaintiff must plead facts that his “workplace is permeated with discriminatory
intimidation, ridicule, and insult . , . sufficiently severe or pervasive to alter the conditions of [his]
employment and create an abusive working environment.” Harrr's v. Forklift Systems, Inc., 510
U.S. 17, 21; Volling, 840 F.3d at 383 (applying Title VII harassment framework to lHRA claim).
The test for pervasive or severe conduct involves consideration of multiple factors including “the
frequency of the discriminatory conduct; its severity, whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an
employee’s work performance.” Harris, 510 U.S. at 23. Not all workplace conduct that a person
finds reprehensible is recognized legally as constituting a hostile work environment Ford v.
Minteq Shapes & Servs., 587 F.3d 845, 857 (7th Cir. 2009) (holding claim lacked severity and
pervasiveness when coworker called plaintiff a “black African-American” until he was
reprimanded and once called him a “gorilla.”)

Ross alleges that in 2013 Kara “began treating Ross inappropriately by making racial
comments and even [hanging] a black-faced puppet in Ross’s locker.” (Comp. jj 25.) Kara was
subsequently disciplined for his behavior and then Fire Chief Patterson kept Kara from working
on Ross’s shift. Patterson said that if Kara wished to swap shifts, he was required to receive
authorization from the fire chief. (Compl. jjjj 26, 27, 28.) ln 2017, after Patterson retired, UChicago
Argonne allowed Kara to transfer onto Ross’s shift and, when he did so, Kara said to Ross “1et the
games begin.” (Compl. jj 31.)

At the motion to dismiss stage, the Court must draw all legitimate inferences in Ross’s
favor. As such, the Court can infer that Kara’s 2017 “let the games begin” comment is a reference

to the 2013 incident. Reyno!ds v. CB Sports Bar, Inc., 623 F.3d 1 143, 1 146 (7th Cir. 2010) (holding

that in evaluating a complaint’s sufficiency, “we construe it in the light most favorable to the
nonmoving party, accept well-pleaded facts as true, and draw all inferences in [the party’s] favor.”)
Even after drawing all inferences in Ross’s favor, however, there are no facts alleged upon which
the Court can infer that Hyland or UChicago Argonne knew about Kara’s 2017 “1et the games
begin” comment to Ross. In addition, Ross does not allege that he physically worked with Kara
on the same shift more than once in 2017. Further, Kara’s singular “let the games begin” comment
does not meet the pleading standard for “severity” under Title VII.

While the federal notice pleading standard is liberal and merely requires that “[a] plaintiffs
complaint . . . provide a short and plain statement of the claim showing that the pleader is entitled
to relief,” Ross still fails to allege a basis for employer liability as required under Title VII even
under that lenient standard. Swervo Enterrainment Group, LLC v. Mensch, 2017 WL 1355880, at
*2 (N.D. Ill. 2017) (quoting Tamayo v. Blagojevfch, 526 F.3d 1074, 1081 (7th Cir. 2008)); Cornpl.
jj 31. Ross alleges that “Argonne knew of the harassment and failed to take prompt, effective
remedial action calculated to end the harassment” (Compl. jj 44), but it is unclear whether Ross is
alleging UChicago Argonne knew about both the 2013 and the 2017 incident There are no facts
alleged to indicate UChicago Argonne knew about the 2017 incident. While it did know about the
2013 incident, Ross acknowledges after that incident “Kara Was suspended for five (5) shifts for
engaging in the discriminatory and harassing actions and given a two (2) year probation.” (Compl.
jj 26.) UChicago Argonne acted appropriately in disciplining Kara for his actions. These facts do
not square with Ross’s allegation that UChicago Argonne failed to take steps to end the
harassment. Vance v. Ba[l State Unfv., 646 F.3d 461, 471 (7th Cir. 2011) (“Once aware of

workplace harassment, the employer can avoid liability for its employees’ harassment if it takes

prompt and appropriate corrective action reasonably likely to prevent the harassment from
recurring.”)

To the extent that Ross is relying on Kara’s February 2017 “let the games begin” comment
to support his hostile work environment claim, his complaint also falls short of alleging a basis for
employer liability. Ross not only fails to allege that Hyland or UChicago Argonne were aware that
Kara made this comment to Ross, but his complaint reads as though Hyland was only aware of the
2013 incident. ln March 2017, for example, just a month after Kara’s “let the games begin”
comment, Ross alleges Hyland offered to keep Kara off Ross’s shift “in light of the seriousness of
the previous incident in 2013.” (Compl. jj 33.) Ross does not allege Hyland mentioned the
February 2017 comment at this time, a month after that comment allegedly was made. Read
liberally, Ross’s complaint alleges only that Hyland knew about Kara’s continuing attempts to
trade onto Ross’s shifts.

Ross also alleges that he has worked only one shift with Kara since Kara was disciplined
in 2013. (Compl. jj 3 l .) Ross has avoided working with Kara by denying Kara’s shift trade requests
and using his sick time to avoid working with Kara. (Compl. jjjj 37, 38.) While Ross may be trying
to avoid potential harassment by Kara, his actions also prevent his hostile work environment claim
from rising above the speculative level. 1f Ross only has worked one shift with Kara since 2013,
as the current complaint reads, and only relatively minor incidents occurred during that shift and
thereafter, Ross has not alleged the basis for a hostile work environment claim. See Harr~r's, 510
U.S. at 21. Without more in the way of factual allegations, Ross alleges at best only speculative
harm from potential future harassment if he and Kara work the same shifts.

Finally, and perhaps most crucially, Ross has not alleged conduct that meets the severity

requirement established in Harrfs. At the motion to dismiss stage, courts in this district have set a

10

certain discretionary threshold for demonstrating severity. See Nichols v. Mich. City Plant
Planm'ng Dep’r, 755 F.3d 594, 601 (7th Cir. 2014) (recognizing that “[w]e have stated that . . .
there is no ‘magic number of slurs’ that indicates a hostile work environment . .”) While severity
is, at its core, a discretionary call, Ross’s complaint falls short of alleging the severe conduct that
has been found to be a necessary predicate for a hostile work environment claim. For example, the
Seventh Circuit has terminated at least two cases at the summary judgment stage finding that “one
utterance of the n-word has not generally been held to be severe enough to rise to the level of
establishing liability.” Nz`chols, 755 F.3d at 601 (7th Cir. 2014) (citing Smith v. N.E. lll. Univ., 388
F.3d 559, 566 (7th Cir. 2004)); see also Lucas v. Chicago Tmnsr'r Authority, 367 F.3d 714, 716-
25 (7th Cir. 2004) (upholding a grant of summary judgment against plaintiff for hostile work
environment claim where supervisor said “if you don’t like it here, jn-word], go home,” and
“[Plaintiff_| is a dumb [n-word].”) In the sexual discrimination context, a court in this district found
that plaintiffs complaint of eight gender-related comments during her employment including one
comment that “the only valuable thing to a woman is that she has breasts and a vagina,” was
insufficient to demonstrate ja] hostile work environment” Palt v. Famr`ly Healrh Sys., lnc., 280
F.3d 749, 754 (7th Cir. 2002).

When courts in this district have allowed hostile environment claims to move forward past
a motion to dismiss, the conduct alleged has been more egregious and persistent than Ross has
alleged here. 1n Brownfee v. Cathofic Charz`ties ofthe Archdiocese ofChicago, for example, three
female plaintiffs were exposed to harassment on a “a’ai!y basis,” were physically assaulted, and
repeatedly asked about their sex lives by a male co-worker. Brownlee v. Ca!holic Chariries of the
Archdiocese of Chfcago, 2017 WL 770997, at *2 (N.D. Ill. 2017) (emphasis added.) In another

case, a plaintiff alleged that he was called “derogatory term[sj for people of I-lispanic origin and/or

ll

ethnicity,” that his fellow firefighters “sabotaged” his safety gear by smearing dirt on the visor
attached to his helmet, placing a nail in his boot with the sharp end toward his foot, and at one
point threatening him with a knife. Gomez v. Cin ofChicago, 2017 WL 131565, at *1-2 (N.D. Ill.
2017). See also Huri v. Office ofthe ChiefJudge ofthe Circuit ofCook Counly, 804 F.3d 826, 834
(7th Cir. 2015) (reversing district court’s dismissal of plaintiffs hostile work environment claim
because “screaming, prayer circles, social shunning, [and] implicit criticism” - “could plausibly
be abusive.”)

Ross has not alleged facts that take his complaint above the relatively high threshold for
severity established in this circuit even at the pleading stage. While the Court does not condone
Kara’s alleged behavior, the 2013 incident and the 2017 comment are not enough, individually or
in combination, to allege the kind of severe conduct that is sufficient to survive a motion to dismiss.
The Maltese Cross accusation also does not advance Ross’s cause in this respect Scruggs v. Garsl
Seed Co., 587 F.3d 832, 840-41 (7th Cir. 2009) (“Offhand comments, isolated incidents, and
simple teasing do not rise to the level of conduct that alters the terms and conditions of
employment,” for a hostile work environment claim). The post-2013 facts that Ross alleges as to
Kara are Kara’s continuing attempts to trade onto Ross’s shifts, Kara’s 2017 “let the games begin”
comment, and Kara’s accusation, also in 2017, that Ross did not order him a Maltese Cross for his
uniform. (Compl. jjjj 32, 36.) These isolated incidents are not sufficient to state a Title VII hostile
environment claim against UChicago Argonne even if Hyland was aware of them_ ln sum, Ross
has not sufficiently pled his claim of a hostile work environment because the conduct he alleges
occurred does not meet the severity threshold for such a claim and he has failed to plead a basis

for employer liability.

12

(2) Race Discrimination

In Count I of his complaint Ross purports to state claims for both a hostile work
environment and “race discrimination.” lt is unclear if these are intended to be two claims or one.
To the extent Ross is attempting to allege a race discrimination claim separate from his hostile
environment claim, he can utilize either the direct or indirect method of proof. In either case,
though, he needs to allege he suffered an adverse employment action. Mz`£chell v. Cin of Ch£cago,
No. 09»cv-3315 2013 WL 870576*5 (N.D. I]l. Mar. 7, 2013) (Dow, J.). Perhaps in an attempt to
meet that pleading requirement Ross alleges that he has forfeited 120 hours of sick time because
he feels threatened when working with Kara, so he uses his sick time to avoid working on shifts
with Kara. (Compl. jj 38.) Ross states that he “uses his sick time to avoid that interaction since
Argonne is forcing him to work with his harasser.” (Compl. jj 38.)4

There are two reasons why Ross’s voluntary use of sick time to avoid contact with Kara
does not rise to the level of an adverse employment action. First, the loss of some benefits generally
does not rise to the level of an adverse employment action. See Tolliver v. PPG Indus., Inc., 2012
WL 1982702, at *3 (C.D. Ill. 2012) (granting a motion to dismiss on the grounds that plaintiff did
not show a material loss of benefits that would rise to the level of adverse employment action
where she was denied vacation days, requests to change days off work, shift hours, and comp.
time.) Ross does not allege how his use of sick time translates into a significant alteration of his
benefits or a material loss to him. Second, the voluntary nature of Ross’s use of his sick time
defeats his claim of an adverse employment action. See Graehlr`ng v. Vz`ll. of Lombard, 1994 WL

698525, at *8 (N.D. Ill. 1994) (“merely because a plaintiff is faced with an inherently unpleasant

 

“ A hostile work environment is itself an adverse employment action Barron v. Zr`mmer, Inc., 662 F.3d
448, 454 (7"‘ Cir. 201 l) (citing Hermreiler v. Chi. Hous. Auth., 315 F.3d 742, 722-45 (7ch Cir. 2002). For
the reasons discussed above, though, Ross has not adequately alleged such a claim.

13

situation in that [his] choice was arguably limited to two unpleasant alternatives does not obviate
the voluntariness . . .”). Even the involuntarily placement of an individual on paid administrative
leave has been found not to constitute an adverse employment action. See Markose v. Ill. Dep ’t of
Humnn Servs., 2005 WL 233813, at *9 (N.D. lll. 2005) (finding paid administrative leave for one
week without identifying any financial or other career-related detriment caused by the brief paid
leave does not rise to the level of a materially adverse employment action.)

A plaintiff in either a Title VlI or an ADEA case must plead he was the victim of a decision
by his employer that caused a significant change in his employment status or in his benefits While
Ross’s voluntary use of sick time may diminish the amount of sick time he has accrued, it does not
rise to the level of egregiousness necessary to constitute an adverse employment action at least
based on his current complaint ln addition, Ross apparently was able to use his sick days without
any adverse action or comment from his superiors until December 13, 2017, when Hyland
allegedly warned Ross that he could not continue to use his sick days without a legitimate
operational reason, and not working on Kara’s shift was not such a reason. Ross does not allege
that his benefits or any other aspect of his employment was significantly altered in any way by his
employer and, if anything, his complaint implies the contrary.

Ross was confronted with two inherently unpleasant situations in his view - work with
Kara or use his accrued sick time to avoid doing so. As Graehllng holds, however, the choice
between two unpleasant alternatives does not obviate the voluntariness of an individual’s choice.
Ross’s complaint itself reveals the voluntary nature of Ross’s use of sick time as it States, “he uses
his sick time to avoid that interaction [with Kara].” (Compl. jj 38). While the Court recognizes that
the choice between working with an alleged harasser and using one’s sick time may be inherently

unpleasant, Ross cannot have it both ways. He cannot claim that his employer took an adverse

14

employment action against him while at the same alleging that he voluntarily chose to use his own
sick time. A Title Vll plaintiff must allege his employer took an adverse action against him. Lewls,
496 F.3d 645 at 652 (an adverse employment action is generally defined as a “significant change
in employment status, such as hiring, firing, failing to promote, reassignment with significantly
different responsibility, or a decision causing a significant change in benefits.”) For these reasons,
Ross has not sufficiently pled an adverse employment action based on a loss of sick time that
satisfies Title Vll, the ADEA, or the IHRA for purposes of a straight race discrimination claim.

B. Counts II and VI (Retaliation)

To plead a retaliation claim under Title Vll, a plaintiff must allege he engaged in a
protected activity, he suffered an adverse employment action, and a causal link between the two.
Lord v. ngh Volrage Softwore, lnc., 839 F.3d 556, 563 (7th Cir. 2016). In the context of an IHRA
retaliation complaint Illinois courts employ the same analytical framework as Title VII. Frey v.
Horel Colemcm, 141 F.Supp.3d 873, 883 (N.D. lll. 2015).

Crucial to Ross’s claim in this case is need for a causal link between his engaging in a
protected activity and an adverse action being taken against him. At the pleading stage, courts have
recognized that “a retaliation claim can indeed be so bare-bones that a lengthy time period between
the protected activity and the alleged retaliation will make any causal connection between the two
implausible.” Brownlee, 2017 WL 770997, at *7 (holding that there was no causal link when there
were thirty months between harassment complaint and termination); Lugo v. Int’l Bhd. of Elec.
Workers Local # 134, 175 F.Supp.3d 1026, 1038 CN.D. Ill. 2016) (granting motion to dismiss
retaliation claim where one-year gap existed between the plaintiffs protected activity and the

alleged retaliation, and the plaintiff did not explain the long delay between the two)', Carmody v.

Bcl. of Truslees ofUniv. oflll., 747 F.3d 470, 480 (7th Cir. 2014) (affirming dismissal of retaliation
claim where three years separated protected activity and the alleged retaliation.).

As an initial matter, the temporal proximity between Ross’s alleged protected action, i.e.,
filing an EEOC complaint in 2013 (and even his filing of unspecified “internal complaints,
memorandums [sic] and incident reports” on unspecified dates thereafter), and any causally related
adverse employment action is at best unclear based on the current pleading. (Compl. jj 52.) While
Ross’s filing with the EEOC and his filing internal complaints with UChicago Argonne may
constitute protected activity under 'l`itle Vll and the IHRA, it is not clear from Ross’s complaint
when the post-2013 events occurred and what employer actions he is alleging were taken in
retaliation for that conduct The absence of this causal link is fatal to his retaliation claim at the
pleading stage.

In addition, the only arguably discernible employment actions that Ross does allege - that
he lost managerial responsibilities and authority, that Hyland said Ross would be given corrective
action if he continued to deny Kara’s shift change requests, and Hyland’s advice that Ross’s desire
to avoid working with Kara is not a sufficient operational reason to deny a shift trade requests -
do not constitute adverse employment actions even if they were causally related to Ross’s
complaints which, again, is not clear from his pleading (Compl. jjjj 37, 39, 40.) While Ross does
not specify in his complaint what managerial responsibilities and authority he lost, the Court
presumes he is referring to Hyland taking away his responsibility for personnel lockers and
firefighter’s clothing and gear. (Compl. jj 40.) An adverse employment action is a significant
change in an employee’s responsibilities As Ross himself says in his response to Defendants’
motion to dismiss, “a [m]aterially adverse employment action is something ‘more disruptive than

a mere inconvenience or an alteration of job r'esponsil)flities.” Nr`chols v. Southern Ill. Univ.

16

Edwarrlsville, 510 F.3d 772, 780 (7th Cir. 2007) (emphasis added) (Pl.’s Response Br. [ECF No.
26] at 3). Courts have held that even a transfer to another department that does not involve a change
in hours, pay, major job responsibilities, or restrictions in an employee’s ability to advance within
the company does not constitute an adverse employment action. Lowe ’s Home Clrs., 2009 WL
3824610, at *4 (N.D. Ill. 2009). Ross has not alleged that he suffered an adverse employment
action when viewed in the light of established case law.

Ross alleges that he is the only battalion chief to have the referenced responsibilities taken
away from him. (Compl. jj 40.) However, the fact that Ross is the only battalion chief to have
certain, relatively minor responsibilities taken away from him does not transform Hyland’s actions
into anything more than the kind of mere alteration of some job responsibilities that has been held
not to be an adverse employment action. Ross does not allege he experienced a change in major
job responsibilities or even in pay and hours. In fact, as Ross’s complaint reveals, he is still
employed as a battalion chief with UChicago Argonne and, aside from the minor job alterations
he has experienced, he apparently continues to perform the same responsibilities as other battalion
chiefs. l~Ie was not transferred as was the plaintiff in Lowes or even threatened with a transfer,
demotion, or tennination. Moreover, that Hyland took away Ross’s responsibility for personnel
lockers, firefighter clothing, and gear in April 2018, seven months after Ross filed his claims with
the EEOC, is too remote to be an actionable adverse employment action if that filing is alleged to
be the predicate event for this alleged retaliation

Ross’s allegation that he experienced an adverse employment action because of Hyland’s
warning that he would be given corrective action if he continued to use his sick time to avoid
working with Kara fares no better. (Compl. jj 39.) Ross does not allege he received any corrective

action. lnstead, Hyland merely “threatened” to take that action in the future if Ross continued to

17

use sick time to avoid working with Kara. Ia’. Threats of corrective action or even relatively mild
corrective action assessed do not rise to the level of an adverse employment action, Ribando v.
Unired Airlines, ]nc., 200 F.3d 507, 511 (7th Cir. 1999) (granting a motion to dismiss on the
grounds that a letter of concern or counseling, standing alone, does not rise to the level of an
adverse employment action. . .”); Watson v. Porter, 2009 WL 424467, at *6 (N.D. Ill. 2009) (“The
letters of warning were just that: warnings that avoided actual adverse action.”); Lucas, 367 F.3d
at 731 (7th Cir. 2004) (“admonishment by an employer does not rise to the level of an adverse
employment action unless there is some tangible job consequence accompanying the reprimand to
rise to the level of a material adverse employment action; otherwise every reprimand or attempt to
counsel an employee could form the basis of a federal suit.”).

Similar to the plaintiff in Lucas, Ross received an admonishment if that, with no tangible
job consequences. ln fact, unlike the plaintiffs in Ribnndo and Watson, Ross never received even
a formal letter of concern or formal warning. There is nothing in Ross’s complaint to indicate that
this reprimand (or threat as Ross puts it) by Hyland resulted in any change of employment status,
benefits, or even formal action being taken against him.

In sum, Ross has not sufficiently pled his claim for retaliation because he has not alleged
he suffered an adverse employment action and there is a lack of temporal proximity between his
alleged protected activity and any alleged adverse employment actions that he purports to allege
occurred

C. Counts lII (Age Discrimination)

As to Ross’s purported ADEA claim, the Court also notes that under the ADEA, a plaintiff
must plead that there is some causal connection between his age and the adverse employment

action taken against them. Mack v. Cin ofChr`_, 2017 WL 951369, at *6 (N.D. lll. 2017) (holding

18

that to survive a motion to dismiss, a plaintiff asserting an ADEA claim need only allege she “is
over 40 and thus protected by the ADEA and that she was treated less favorably than similarly-
situated workers ofa different age.”); Levin v. Madi`gan, 697 F. Supp. 958, 966 (N.D. Ill. 2010)
(citing Tczmayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008) (holding that to state a claim
for age discrimination under the ADEA, a plaintiff need only allege she suffered a specified
adverse employment action on the basis of her age) (emphasis added).

Ross fails to allege that there was any causal connection between his age and anything that
could be considered an adverse employment action. In fact, Ross merely states that “Argonne
knowingly and willfully discriminated against Ross on the basis of his age in violation of the
ADEA.” (Compl. 1[ 57.) As the Supreme Court in Iqbal stated, “labels and conclusions” or a
“formulaic recitation of the elements of a cause of action are insufficient.” Iqbal, 556 U.S. at 662.
Ross offers just that, a mere forrnulaic recitation of the elements of an ADEA violation, without
drawing a causal connection between Ross’s age and an adverse employment action.

D. Counts IV and VIII (State Law Tort Claims)

Ross also alleges two state law claims, intentional infliction of emotional distress (“IIED”)
and negligent retention. The Illinois Suprerne Court has held that “the legislature intended the
[IHRA], with its comprehensive scheme of remedies and administrative procedures, to be the
exclusive source of redress for alleged human rights violations.” Mez`n v. Masom`te Corp., 109
lll.2d 1, 92 (Ill. 1985). Where a claim is “inextricably linked” to an alleged violation of an
employee’s civil rights, it is preempted by the IHRA. See Geise v. Phoenix Co. ofChi., Inc., 159
Ill.2d 507, 203 (Ill. 1994); see also EEOC v. Foster Wiheeler Cons!ructors, Inc., 1998 WL 850810,
at *3 (N.D. Ill. 1998) (holding claim of IIED based on racial discrimination was preempted by the

IHRA, and stating that “courts in this district have routinely dismissed Illinois state tort claims

19

particularly intentional infliction of emotion distress claims for lack of jurisdiction brought in
connection with allegations of a civil rights violation.”) A claim is inextricably linked to a civil
rights violation under the IHRA where “eliminating the civil rights component . . . takes the air
out of the case.” Sanlap v. LaSalle Bank, FSB, 345 F.3d 515, 519 (7th Cir. 2003).

(1) Intentional Infliction of Emotional Distress

Ross brings a claim under Illinois state law for IIED alleging that Kara’s “harassing and
threatening actions towards Ross were extreme and outrageous.” (Compl. 11 60.) Under Illinois
law, to state a claim for IIED, a plaintiff must show “first, the conduct must be truly extreme and
outrageous; second, the actor must either intend that his conduct inflict severe emotional distress
or know that there is at least a high probability that his conduct will cause severe emotional
distress; and third, the conduct must in fact cause severe emotional distress.” Schweihs v. Chase
Home Finance, LLC,20161L 120041, at *63 (Ill. 2016).

In this case, Ross’s primary allegations are that Kara caused him emotional distress based
on the 2013 incident, unspecified continuing acts of harassment, and Kara’s “let the games begin”
comment in 2017. Further, Ross incorporates all his allegations of discrimination into his IIED
count (Compl. 11 59) and makes it evident that his IIED claim sounds in race discrimination It is
clear that Ross’s IIED claim stems from his allegations of racial harassment or discrimination
Ross does not allege that Kara engaged in behavior other than the alleged discrimination that could
form the basis of an IIED claim, Additionally, the facts do not show that Kara’s behavior violated
any other legal duties than those established by the IHRA. If the Court were to excise Ross’s
discrimination allegations from his IIED claim, then, as the Seventh Circuit described in Sanlap,

the air comes out of the IIED claim and nothing is left at all. Mosley v. McDonald 's Corp., 2006

20

WL 3541872, at *3 (N.D. Ill. 2006) (citing Sanlap, 345 F.3d at 519). Therefore, the IHRA
preempts Ross’s IIED claim because it is inextricably linked to his discrimination allegations
(2) Negligent Retention

Ross brings a claim under Illinois state law alleging that Kara had a particular unfitness for
the position of firefighter and UChicago Argonne knew or should have known that was the case
when it continued to employ Kara after the 2013 incident (Compl. 11 81.) Under Illinois law, to
state a claim for negligent retention, the Plaintiff must plead that “(1) that the employer knew or
should have known that the employee had a particular unfitness for the position so as to create a
danger of harm to third persons; (2) that such particular unfitness was known or should have been
known at the time of the employee’s hiring or retention; and (3) that this particular unfitness
proximately caused the plaintiffs injury.” ch Hor‘ne v. Muller, 185 Ill. 2d. 299, 311 (Ill. 1998).

Similar to Ross’s IIED claim, his negligent retention claim is based on the 2013 incident
and Kara’s behavior that followed Ross also incorporates all his allegations of discrimination into
his negligent retention claim. (Compl. 11 79.) ln this instance, it is UChicago Argonne’s alleged
breach of duty to prevent unlawful discrimination in the workplace that Ross relies on to support
his negligent retention claim. Ross alleges that it was Kara’s acts of racial animus and harassment
that should have put UChicago Argonne on notice that Kara was particularly unfit for his job as a
firefighter. As stated above, though, once Ross’s allegations of civil rights violations are excised
from his complaint, there appears to be nothing left to support a claim of negligent retention.
Therefore, the IHRA also preempts Ross’s negligent retention claim as it is inextricably linked to

his discrimination allegations.

21

E. Respondeat Superior (Count IX)

As discussed in Section II.D, Ross’s two personal injury claims are preempted by the
IHRA. Without a surviving tort claim against either Defendant, Ross’s respondeat superior claim
against UChicago Argonne must be dismissed As the Illinois Supreme Court has explained,
“vicarious liability is not itself a claim or cause of action.” Wilson v. Edward Hasp., 2012 IL
112898, 1124 (Ill, 2012)‘, accord Simon v. Nw. Univ., 183 F. Supp. 3d 908, 919 (N.D. Ill. 2016)
(respondeat superior is not an independent cause of action and must be predicated on underlying
tortious act.) As both Ross’s IIED and negligent retention claims have been dismissed as
preempted, Ross’s claim of respondeat superior fails against UChicago Argonne because there is
no underlying tortious act to support that claim, Bachenski' v. Malna!f, 11 F.3d 1371, 1377-78 (7th
Cir. 1993) (“[W]hen respondeat superior is the sole asserted basis of liability against a master for
the tort of his servant an adjudication on the merits in favor of either the master or servant precludes
suit against the other[.]”)

F. Claims Against Hyland Alone

Ross also purports to bring suit against Hyland in his individual and official capacity but
he does not specify what claims he is alleging against Hyland in either capacity. Under Federal
Rule of Civil Procedure 8, a complaint must “give the defendant fair notice of what the plaintiffs
claim is and the grounds upon which it rests.” Airborne Beepers & Video, ]nc. v. AT&TMobilily
LLC, 499 F.3d 663, 667 (7th Cir. 2007). Ross’s complaint fails to put Hyland on fair notice of the
claims against him because it does not indicate what claims are being brought against him in his
individual or official capacity. Ross also does not explain what distinction he purports to draw
between Hyland’s individual and official capacity in this private race discrimination case. Ross’s

complaint thus fails to meet the requirements of Federal Rule of Civil Procedure 8.

22

In addition, Ross cannot assert a claim against Hyland in his individual capacity because a
supervisor cannot be held individually liable for claims asserted under Title VII, the ADEA, or the
IHRA. Sattar v. Motorola, Inc., 138 F.3d 1164, 1168 (7th Cir. 1998) (“a supervisor does not, in
his individual capacity, fall within Title VIl’s definition of an employer”)', Horwitz v. Bd. of Educ. ,
260 F.3d 602, 610 n.2 (7th Cir. 2001) (no individual liability under the ADEA); Washington v.
Univ. oflll. at Chi., 2010 WL 1417000, at *3 (N.D. lll. 2010) (dismissing with prejudice claims
alleged against university officials under Title VH, the ADEA and the IHRA because there is no
individual liability.”) For all these reasons Ross has not alleged a claim against Hyland in any
capacity that can withstand Hyland’s motion to dismiss

IV. CONCLUSION

For all the reasons set forth in this Memorandum Opinion and Order, Defendant University
of Chicago’s Motion to Dismiss [ECF No. 12] is granted without prejudice and Defendants
UChicago Argonne’s and Hyland’s Motion to Dismiss [ECF No. 161 is granted without prejudice
If he wishes to do so, Plaintiff is given leave to file an amended complaint within the next 45 days,

or by January 25, 2019, but only if he can do so consistent with this Memorandum Opinion and

lt is so ordered.
C)%¢,,/(/%,d~w

yagistratl J'udge Jeffrey T. Gilbert

Order.

Dated: December 10, 2018

23

